Ames, J.
By the express terms of the lease, the defendants have covenanted to pay a specific sum, in regular instalments, as rent, during the continuance of the term. They have also in like manner bound themselves to pay to the lessors “ all taxes and assessments .... which may become payable for or in respect of the premises during the term,” and according to the decision in Wilkinson v. Libbey, 1 Allen, 375, this covenant applies to all taxes assessed during the term upon the demised premises. Amery v Melvin, 112 Mass. 83. The stipulation that, in case of the *311destruction of the building by fire, the rent shall be suspended until the lessors shall rebuild, does not have the effect to put an end to the lease, or bring the term to a close. It contains no provision that the liability for the taxes shall either be terminated, or subject to any apportionment. The promise to pay the taxes during the term is absolute and unconditional, and so long as the term continues, the defendants continue liable for their payment. Wood v. Bogle, 115 Mass. 30. Sargent v. Pray, 117 Mass. 267. Paul v. Chickering, Ib. 265. Carnes v. Hersey, Ib. 269. It is argued that the payment of the taxes is a part of the rent of the premises, and ought to terminate or be suspended when the rent is suspended ; but the difficulty is that the lease makes a distinction between rent and taxes, and while it provides that in a certain contingency the rent shall cease, it makes no such provision as to the taxes. We cannot alter the written contracts of parties upon the mere suggestion that the course of events has occasioned a hardship to one of them, that was not considered in making the agreement. On the contrary, we must suppose that the lessors were induced to make the lease, by the expectation that they were to be absolutely relieved of the taxes during the whole term; and were also to receive rent during the term if the building should last so long.

Judgment for the plaintiffs.